Citation Nr: 1613311	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  12-24 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse. 


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran had active service in the Vietnam War from June 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, denied service connection for PTSD.  

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in January 2016.  A copy of the hearing transcript has been associated with the claims file.

This appeal has been adjudicated through the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

PTSD has been diagnosed and attributed to a verified stressor in service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 








REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, however, the Board is granting in full the benefit sought on appeal.  Therefore, the Board need not discuss whether there has been compliance with the VCAA, as any error in compliance ultimately amounted to no more than harmless error.  38 C.F.R. § 20.1102 (2014).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Service Connection

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are similar, but nonetheless separate, from those for establishing entitlement to service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD, in particular, requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.  38 C.F.R. §§ 3.304(f) and 4.125.

With respect to element (1), a current diagnosis of PTSD, VA treatment records reflect a suggested diagnosis by a social worker in May 2010. Specifically, DSM-IV PTSD criteria B, C, and D were met. The Veteran was subsequently treated with therapy by the same social worker who observed in July 2010 that the Veteran continued to deal with PTSD symptoms by isolating himself. These symptoms were characterized as recurrent intrusive thoughts of traumatic experiences, recurrent nightmares, flashbacks, irritability, hypervigilance and social isolation.  These diagnoses are based on ongoing treatment administered to the Veteran, including interviews, a history reported by the Veteran, and mental status examinations.  It is also notable that many of the records which reflect a diagnosis of PTSD were co-signed by a VA psychiatrist.

In contrast, an August 2010 VA examiner stated that the Veteran did not have PTSD.  Rather, the examiner noted the Veteran experiences isolated symptoms of PTSD but does not meet the full criteria for a diagnosis.   

All of the above evaluations for PTSD were based on interviews and clinical evaluations of the Veteran.  While the VA examiner also relied on objective testing to support her conclusion that the Veteran did not have PTSD, the Board notes that the social worker reached the opposite conclusion.  Viewed collectively, the Board finds these positive and negative diagnoses to be equally probative in assessing the Veteran's mental health.  The Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt and there is such a state of equipoise of positive and negative evidence to grant the Veteran's claim.

With respect to element (2), an in-service stressor, the evidence of record demonstrates that the Veteran's claimed PTSD stressor, namely his service in the Republic of Vietnam during the Vietnam War, has been conceded by the RO. Specifically, the Veteran testified at his January 2016 hearing of often encountering gun fire while riding on boats in the brown waters of Vietnam. The Veteran has also stated that he hauled and handled deceased bodies that he placed into refrigerated trunks on the boats. 

With respect to element (3), a link between current symptoms and the in-service stressor, as discussed above, the Veteran's treating social worker attributed PTSD to the Veteran's service in the Vietnam War. The Veteran's wife also testified at the hearing and provided lay statements that indicate the Veteran has difficulty sleeping, issues with sirens and is unable to sit with his back to an entrance. The Veteran and his wife also both submitted statements indicating that the Veteran has talked about gunfire while sleeping or under anesthesia. Therefore, this element has also been met.   

As all three elements have been met, the Veteran's claim for service connection for PTSD is granted.

ORDER

Entitlement to service connection for post-traumatic stress disorder is granted. 



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


